Citation Nr: 1137087	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-40 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1950 to October 1952.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his September 2010 substantive appeal, the Veteran requested a Board hearing.  In October 2010, however, the Veteran withdrew his request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing loss is related to active service.

2.  The evidence of record demonstrates that bilateral tinnitus is related to active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for service connection, because the claims are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has asserted that he served with an infantry unit in Korea.  He states that he engaged in combat duty and was exposed to noise as a rifleman and truck mechanic during service.

The Veteran's service personnel records demonstrate that he served in Korea and was awarded a Combat Infantryman Badge.  The Veteran's service treatment records (STRs) do not indicate any complaints, treatment, or diagnoses of hearing loss or tinnitus.  The October 1952 service separation examination indicated 15/15 whispered voice test results.  

An April 1967 private medical record noted that several examinations of the Veteran were conducted.  An audiological evaluation revealed sensori-neural deafness of the right ear at 4000 to 8000 Hertz.  Dr. HL noted that the Veteran had essentially socially adequate hearing bilaterally.  An ear, nose, and throat physician, Dr. AB, diagnosed tinnitus aurium, cause undetermined, but very possibly related to general nervousness rather than a separate entity.  

April 1998 VA examinations noted decreased hearing bilaterally and the use of hearing aids.  In March 1999 VA records, the Veteran reported right ear congestion that was worsening his hearing in that ear.  VA medical records indicated that the Veteran was seen for checks of his hearing aids in December 2000, June 2002, January 2003, and April 2003.  In April 2003, there was no significant progression in the right ear and a stable left ear.  In January 2009 VA records, the Veteran reported constant bilateral tinnitus and difficulty hearing.  The assessment was profound mixed loss of the right ear and mild to profound high frequency sensorineural hearing loss of the left ear.  

A May 2010 VA audiological evaluation was conducted and an addendum was provided.  The Veteran reported that this tinnitus began during service and had persisted since that time.  He reported in-service noise exposure without hearing protection and denied post-service noise exposure in his occupation.  The Veteran did report that he hunted once per year without hearing protection.  An audiological evaluation was conducted which resulted in a diagnosis of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The VA examiner initially stated that the issue of etiology could not be resolved without resort to speculation because the claims file was not present.  Later that month, upon a review of the claims file, the examiner stated that an opinion could not be provided because there were no tinnitus reports during service, only a whispered voice test was conducted at discharge, which may miss unilateral or high frequency hearing loss, and the hearing loss configuration was not typical of noise exposure.  The examiner noted that without more, any opinion would require speculation.

A November 2010 letter from a private physician, Dr. BM, noted that the Veteran had been his patient since 1995.  The Veteran had reported a history of noise exposure as a rifleman during service in the Korean War, to include artillery and gunfire noise.  Dr. BM concluded that the noise exposure was more than likely a causal factor in the severity of the Veteran's hearing loss.

A May 2011 addendum opinion was obtained from the VA examiner who conducted the May 2010 examination.  The examiner stated again that it was impossible without more hearing evaluations through the years and in the military to determine if the Veteran's current loss was at least in part due to military noise exposure.  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss.  There is currently diagnosed bilateral hearing loss for VA purposes.  38 C.F.R. §§ 3.303, 3.385.  Additionally, in-service noise exposure is conceded as it is consistent with the circumstances of the Veteran's combat service in Korea and the Veteran has provided competent and credible lay evidence of noise exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The issue is thus whether the Veteran's current bilateral hearing loss is etiologically related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Two medical opinions address this issue.  Both are competent and credible, but have somewhat diminished probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The VA examiner indicated a conclusion could not be reached regarding etiology, although the examiner noted that the hearing loss configuration was not typical of noise exposure, and the private examiner did not provide a supporting explanation.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be non-evidence but the remainder of the examination report must still be considered by the Board); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The VA examiner, however, conceded that the whispered voice test at service discharge may have missed a hearing loss at that time.  The private examiner did discuss the conceded noise exposure that the Veteran was exposed to during service.  Both opinions do have some probative value and must be considered with respect to the claims.  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  If the evidence supports the claim or is in relative equipoise, the claimant prevails; if a fair preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Here, the evidence is in equipoise because there is a balance of positive and negative evidence regarding the causal relationship between bilateral hearing loss and active service.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.

The Board also finds that the evidence of record supports a finding of service connection for bilateral tinnitus.  There is a currently diagnosed disability because the Veteran has provided competent and credible lay evidence of current bilateral tinnitus.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Additionally, the Veteran has provided competent and credible lay evidence regarding the onset of his tinnitus during service and continuously thereafter.  Buchanan, 451 F.3d at 1336-37; Charles, 16 Vet. App. at 374.  Further, his reports are bolstered by the April 1967 private medical record which noted tinnitus.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The Board thus assigns significant probative value to the Veteran's lay statements and finds that the VA examiner's conclusion that an opinion was impossible is not entitled to significant probative value.  See Caluza, 7 Vet. App. at 511.

Although the VA examiner found that an etiological opinion was not possible, the examiner noted that this was because there was no evidence of tinnitus in the STRs.  Objective evidence of a disability during service is not required, particularly where a disability is capable of lay observation, such as tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Here, resolving all reasonable doubt in favor of the Veteran, the competent and credible evidence of record supports that the Veteran incurred bilateral tinnitus during service and has experienced tinnitus since that time.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for bilateral tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


